It is true that every occupation of land under another is, in modern times, from considerations of policy, prima facie
deemed a tenancy from year to year. But it is clear that while the owner is thus under the necessity of showing the particular terms of the contract under which the occupation arose, he may show that it was not a tenancy from year to year, but strictly a tenancy at will, or any other tenancy to be determined at a particular time or upon a particular event, by the express agreement of the parties; and by that means avoid the necessity of giving six months notice to quit. Thus, one let into possession upon a contract of sale, is but a tenant at will, strictly so called. Love v. Edmonston, 23 N.C. 152. In like manner, one entering under a voluntary promise of the owner to convey is not tenant from year to year. Carson v. Baker, 15 N.C. 220. And those persons, it was held, were entitled, before being sued, to notice to quit for the purpose of determining the lawfulness of their possession, but were not entitled to six months notice. So, it would seem, it must be in every case in which the parties contract for a less notice than six months, or agree that there need not be any notice, or the occupation is not referable to year or any particular part of the year, but is referred expressly to the determination of one or both of the parties.Richardson v. Longridge, 4 Taunt., 128; 5 Barn.  Ald., 604; (364) 1 Dow.  Ry., 272. Here the case states that the father put the son into possession without an agreement for rent, and with an express provision, that the latter should leave it "whenever" the former should require, and not at the end of any year that the father might require. It seems to us, that there could not be a plainer common-law tenancy at will, nor a more distinct renunciation of the right to six months notice.
As to the argument, that the defendant's right to the emblements should prevent the turning him out in August, when a growing crop might need cultivation and saving, the answer is that the right to the emblements does not give a right to the possession or an estate in the land, but only the privilege of ingress and egress, as far as necessary, for due attention to the crop.
PER CURIAM.                                                No error.
Cited: Stedman v. McIntosh, 26 N.C. 295; Hartz v. Harris, 120 N.C. 410. *Page 250